Citation Nr: 0419159	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  03-02 785A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disability as secondary to a service-connected right knee 
disorder.  

2.  Entitlement to a rating in excess of 30 percent for 
internal derangement of the right knee, status post partial 
medial and lateral meniscectomy.  


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

T. Hal Smith




INTRODUCTION

The veteran served on active duty from December 1971 to May 
1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2002 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Reno, Nevada.  
In that decision, the veteran was assigned a temporary total 
rating (TTR) for his service-connected right knee disorder.  
The veteran's disability rating was to return to 30 percent 
on July 1, 2002.  Additionally, service connection for a 
bilateral hip condition as secondary to the right knee 
disorder was denied.  These denials were most recently 
confirmed by the RO in July 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In statements subsequent to the May 2002 right knee surgery, 
the veteran complained of increased severity in his right 
knee, including pain and clicking and popping of the knee, 
since the surgery.  

Additionally, while there are conflicting VA opinions as to 
the nature and origin of the veteran's right hip disorder, 
the record does not contain any determination pertaining to a 
left hip disability.  The Board notes that the veteran's 
claim is for a bilateral hip disability secondary to the 
service-connected right knee disability.

VA's duty to assist the includes obtaining recent medical 
records and thorough and contemporaneous examinations in 
order to determine the nature and extent of the veteran's 
disabilities.  38 C.F.R. § 3.159(c)(4) (2003).  Additionally, 
assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  Accordingly, this case is REMANDED for further 
development:  

1.  The AMC must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  Such 
notice should specifically apprise him of 
the evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  The AMC should 
also specifically request that he provide 
any evidence in his possession that 
pertains to the claim as explicitly 
required by 38 C.F.R. § 3.159(b).
 38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

2.  The AMC should request that the 
veteran provide names and addresses of 
both VA and non-VA medical care providers 
who have treated the veteran for his 
right knee or hip conditions.  The AMC 
should take all necessary steps to obtain 
any pertinent records that are not 
currently part of the claims folder and 
associate them with the claims folder.  

3.  After completion of # 1-2 above, the 
AMC should schedule the veteran for a VA 
orthopedic examination to determine the 
nature and severity of the right knee 
disability.  The claims file, copies of 
the criteria under 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a should be made 
available to and reviewed by the 
examiner(s) in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.  The 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings, including specifically active 
and passive range of motion.  He/she 
should also comment on the functional 
limitations, if any, caused by the 
veteran's service-connected right knee 
disability in light of the provisions of 
38 C.F.R. §§ 4.40, 4.45.  It is requested 
that the examiner provide explicit 
responses to the following question:  

a. What is the range of motion of the 
veteran's right knee in terms of flexion 
and extension?

b. Does the veteran have recurrent 
subluxation or lateral instability of the 
right knee, and if he does, please 
describe such recurrent subluxation or 
lateral instability, if feasible, in 
terms of slight, moderate, or severe?

c. Does the veteran have arthritis of the 
right knee?

d. Does the veteran's right knee exhibit 
weakened movement, excess fatigability, 
incoordination, or pain on use 
attributable to the service connected 
disability (if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to these symptoms)?

e. Does pain significantly limit 
functional ability during flare-ups or 
when the right knee is used repeatedly 
over a period of time (these 
determinations should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups)?

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to his/her conclusions.  

4.  After completion of # 1-3 above, the 
AMC should schedule the veteran for a VA 
orthopedic examination to determine the 
nature and etiology of a bilateral hip 
disability.  Following complete review of 
the claims file and examination of the 
veteran, the examiner should provide an 
opinion as to diagnosis(es) of either a 
right and/or left hip disorder and 
whether it is at least as likely as not 
(50 percent or more likelihood) that any 
currently diagnosed hip disorder found to 
be present was either caused or 
aggravated by the veteran's service-
connected right knee disorder.  It is 
requested that the doctor discuss the 
prior medical evidence and reconcile any 
contradictory evidence.  The examiner 
must provide a comprehensive report 
including complete rationales for all 
opinions and conclusions reached, citing 
the objective medical findings leading to 
his/her conclusions.  

5.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the veteran's claims for an 
increased rating for the service-
connected right knee disorder and service 
connection for a bilateral hip disability 
as secondary to the right knee condition.  
If any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations, to include consideration 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71a (2003) 
regarding the right knee claim.  An 
appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




